DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election of Claims 1-9 of Group I without traverse in the reply filed on 05/18/2021 is acknowledged.  Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III claims, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the enablement requirement because Claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 claims wherein the bonding layer comprises a Si atom and one or more selected from a Ti atom, a Zr atom, and an Al atom.  There is no disclosure in the specification of silicon atom or titanium atom or zirconium atom or aluminum atom by itself in the bonding layer.  Is the Si atom and one or more selected from a Ti atom, a Zr atom, and an Al atom present as an ion or in a compound or polymer such as silicon carbide or polysilicon or titanium, zirconium, or aluminium as an ion, metal or carbide?  The examiner is not entirely certain what type of silicon and titanium or zirconium or aluminum atom is involved in a bonding layer.    
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claim 15 can be used as claimed and whether claim 15 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claim 15, it is believed that undue experimentation would be required because:
(i) The quantity of experimentation necessary is great since claim 1 reads on Si atom and one or more selected from a Ti atom, a Zr atom, as ions or in compounds or polymers such as silicon carbide or polysilicon or titanium, zirconium, or aluminium as an ion, metal or carbide.  

(iii) There is an absence of working examples concerning Si atom and one or more selected from a Ti atom, a Zr atom, as ions or in compounds or polymers such as silicon carbide or polysilicon or titanium, zirconium, or aluminium as an ion, metal or carbide.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “. . . a ratio of a total atomic number of a Ti atom, a Zr atom, and an Al atom to a total number of a Si atom, a Ti atom, a Zr atom, and an Al atom is greater than 0 atomic% and 33.3 atomic% or less.”  This recitation is unclear, vague and indefinite because a ratio is usually a unitless number not a percentage so is should 
Claim 3 recites “. . . wherein the bonding layer comprises hydrolyzed and dehydrated condensates of one or more coupling agents selected from compounds represented by Formulas (I) and (II) . . .  are straight- or branched-chain hydrocarbon groups having 1 to 10 carbon atoms, which comprise or exclude an oxygen atom or a nitrogen atom . . .”  This recitation is unclear, vague and indefinite for two reasons.  First with the wording ‘the bonding layer comprises hydrolyzed and dehydrated condensates of one or more coupling agents’ are the hydrolyzed and dehydrolyzed condensates of one or more coupling agents in addition to or a part of any element of the bonding layer in Claim 1 from which Claim 3 depends such as Si, and Ti or Zr or Al atoms or are they completely different?  Second with straight- or branched-chain hydrocarbon groups having 1 to 10 carbon atoms, a hydrocarbon group does not include oxygen or nitrogen to be excluded.     
Claim 4 recites “. . . wherein the bonding layer comprises hydrolyzed and dehydrated condensates of one or more coupling agents selected from compounds represented by Formulas (III) and (IV) . . .”  This recitation is unclear, vague and indefinite for two reasons.  With the wording ‘the bonding layer comprises hydrolyzed and dehydrated condensates of one or more coupling agents’ are the hydrolyzed and dehydrolyzed condensates of one or more coupling agents in addition to or a part of any element of the bonding layer in Claim 1 from which Claim 4 depends such as Si, and Ti or Zr or Al atoms or are they completely different?    
Claim 7 recites “. . . wherein the bonding layer comprises hydrolyzed and dehydrated condensates of a coupling agent composition comprising a reaction product . . .”  This recitation is unclear, vague and indefinite.  With the wording ‘the bonding layer comprises hydrolyzed and dehydrated condensates of a coupling agent composition are the hydrolyzed and dehydrolyzed condensates of a coupling agent composition comprising a reaction product in addition to or a part of any element of the bonding layer in Claim 1 from which Claim 7 depends such as Si, and Ti or Zr or Al atoms or are they completely different?    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0067243, Shiono et al. (hereinafter “Shiono”) in view of U.S. 2002/0123592, Zhang et al. (hereinafter “Zhang”).  
Regarding Claims 1-2, and 6, Shiono discloses in the entire document particularly in the abstract and at ¶s 0002, 0009-0010, 0027-0028, 0059, 0075, 0105-0107, 0148, 0182, 0193, 0195, 0197 an optical filter includes an absorption layer which increases a visible light transmittance while having a good near-infrared blocking characteristic, and which is excellent in not only adhesiveness with respect to a layer to be abutted, but also light resistance.  The absorption layer containing a near-infrared absorbing dye containing a squarylium-based dye and a transparent resin {reading on resin layer}; and an inorganic or organic material in contact with the absorption layer.  The optical filter transmits visible light and cuts off near-infrared light, and an imaging device provided with the optical filter.  From ¶ 0105 the absorption layer can contain an 
However Shiono disclosing silane coupling agent for an adhesion promoter in the absorption layer, pre-treating the transparent substrate and having an adhesive layer between the transparent substrate and the absorption layer does not expressly disclose a bonding layer comprising a silicon atom and at least one of a Ti, Zr and Al atom in a ratio, for pending claim 2, or with condensate of silanol, for pending claim 6, between the substrate and absorption layer resin layer.  
Zhang is directed as is Shiono to optical coatings on glass substrates as disclosed in Zhang in the abstract ¶s 0003, 0009, 0014, 0022, 0029-0035, 0039, 0042-0044, 0057 as an organic-inorganic hybrid surface adhesion promoter for improving the processing and promoting adhesion of organic materials on silicon, glass, ceramic, and metal, where the adhesion promoter has the general formula, A-B, wherein A is hydrolyzed and polycondensed from a trioxysilane R -Si(OR')3 or its mixture with one or two more silanes, where R' is methyl, ethyl or propyl, and where R is an organic group of methacrylate, epoxy, amine, isolyante, hydroxide or non-halogens or halogens containing alkyl, alkenyl, aryl, alkylary or arylalky, like coupling agents (See ¶ 0014) and wherein B is hydrolyzed and polycondensed from an alkoxy silane, chloride silane, or alkoxy or chloride metal compound, whereby B reacts with a substrate to form a uniting group which is selected from the group consisting of Si--O --Si, M-O-M, M-O--S and Si--O-M, M being a metal atom such as Al, Ti, Zr and Er (See ¶ 0057).  The former part provides a good adhesion with substrates while the later one provides the wetting and adhesion with the materials to be applied. Since the surface promoter is macromolecular, it serves as a transition layer between inorganic substrate and the materials to be applied.  The hybrids can be easily applied on the substrates prior to the coatings, adhesives, or bulks to be applied.  Such hybrid adhesion promoter can also significantly improve the processability and quality of the coatings which are inert to hydrophilic substrates.  From ¶ 0034 in addition to its adhesion promotion function, the promoter can also act as a transit interlayer between substrate and top layer of polymer {reading on bonding layer between 3) or its mixture with another one or two silanes with acid or base as catalyst, where R is an organic group which has similar chemical structure to the organic materials to be applied on top and/or can chemically react with the materials to form covalent bonding, and R' is methyl, ethyl, and propyl.  In order fully to hydrolyze the silanes, extra water is usually added. H2O 
Given that 5 to 30% of another silane or metal alkoxides are added and the silane with silicon atom is replaceable with Ti, Zr or Al atom containing alkoxides, then such 5 to 30% any amount of replacement Ti, Zr or Al atom containing alkoxides.  Such an amount overlaps with the atomic % of Ti, Zr or Al {reading on pending Claim 2} compared to the atomic % of Si and Ti, Zr or Al.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claim 6}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Alternatively in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shiono the optical filter with absorbing phosphate-based glass or fluorophosphates-based glass and an .    
Claim 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Shiono in view of Zhang further in view of the article entitled “Densification of hybrid silica- titania sol-gel films studied by ellipsometry and FTIR”, A. Maia Seco, Materials Science and Engineering B76  193 - 199 (2000), hereinafter “Seco”.
Regarding Claim 3-9, Shiono in view of Zhang is applied as to Claim 1 discloses the interlayer hybrid adhesion promoter with M-O-Si, or Si-O-M (where, M is Ti, Zr or 
Seco is directed as is Shiono as modified with Zhang to hybrid silica-titania films from sol-gel of silane and Ti, Zr or Al alkoxides as disclosed by Seco in the abstract that Hybrid silica - titania films were prepared via sol- gel processing, by dip-coating on silicon wafer substrates, from organically modified silane and titanium isopropoxide precursors.  These hybrid sol - gel films were then subjected to selected heat treatments at temperatures up to 950°C and their densification was followed by ellipsometry and infrared absorption (FTIR) spectroscopy.  The volume fraction of residual porosity was estimated, based on the refractive index data.  A clear correlation was observed between the intensity of the infrared spectral shoulder near 1150 cm - 1 and the porosity values, for the different heat treatment temperatures.  For any treatment up to 950°C, the porosity of the hybrid silica-titania gel films was higher than that of the corresponding inorganic gel films, while both continuously decreased with increasing heat treatment temperature. The residual Si- CH3 groups, whose presence was identified in the hybrid silica - titania films until a temperature near 500°C, tend to be transformed into Si-OH (silanol) groups as they are eliminated. Most silanol groups are eliminated at a temperature near 600°C.  The hybrid silica - titania films were found to have a more porous and more compliant gel network than the corresponding inorganic films, while their structure appears to exhibit a smaller spread in the Si- O- Si intertetrahedral angle distribution.  From Table 1 the composition ratio of TEOS (tetraethoxysilane) or with MTES 
As set forth in MPEP 2144.05, in the case where the prior art discloses a range of 50:50 to 80:20 for silicon compound to titanium compound, while the present claims require greater than 80 and less than 20 mole % for pending claim 8. 
It is apparent, however, that the instantly claimed amount of greater than 80 to less than 20 and that taught by Seco are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 80:20 disclosed by Seco and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of greater than 80 : less than 20 disclosed in the present claims is but an obvious variant of the amounts disclosed in Seco, 
For the range of pending claim 9 of between 85 and 94 mol% generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  
Also Figs. 1-7 indicate with heating temperatures of room temperature to less than 400ºC the CH3 group is still present along with the Si-O-Ti reading on formulae I, III and V with some CH3 converted to OH for pending claims 3-5.  From Zhang the tetra titanium alkoxides of ¶ 0046 read on formula VI of pending Claim 5 for the reaction products disclosed in Seco as titanium tetraisopropoxide (TIPO) like the titanium isopropoxide of Seco.  Seco discloses at Experimental - 1 before heat treatments, whose frequency in - creased with the heat treatment temperature up to 1073 cm - 1, which is due to the transverse optic - 1, due to Si- O- stretching vibrations in Si- O- Ti4 + sequences involving tetrahedrally coordinated Ti4 + ions {reading on reaction product for pending claim 7.  From the conclusion § 4 The IR spectra of the hybrid films showed the presence of organic (Si-CH3) groups until ca. 500°C and of Si- OH groups until ca.  600°C; until ca. 500°C, the film densification proceeded mostly by network condensation, with elimination of
Si-OH and simultaneous oxidation of the Si- CH3 groups; above this temperature, most of the porosity was eliminated by viscous sintering, with a steady strengthening of the gel network.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shiono as modified the optical filter with absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass, where an adhesive layer can also be therebetween, where the organic-inorganic hybrid surface adhesion promoter as an adhesive interlayer of silane and metal alkoxide of Ti, Zr or Al having Si atoms and Ti, Ar or Al atoms for glass and a top layer is substituted for or combined with the silane coupling agent treatment and adhesion layer of Shiono, as afore-described for Claim 1, where from Seco the formulae III, V and VI of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787